Citation Nr: 0336643	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-02 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Veteran's Advocacy Group


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had active military service from January 1947 to 
June 1948.

The Board notes that this appeal is being REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  

REMAND

The veteran contends that the cystic fibrosis from which he 
currently suffers was misdiagnosed by service medical 
personnel prior to as well as during his active duty and that 
this misdiagnosis caused other disabilities.  

The veteran's service medical records are no longer 
available, most likely having been destroyed in an accidental 
fire at the National Personnel Records Center in 1973.  In 
cases where the veteran's service medical records are 
unavailable through no fault of the veteran, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  There is also a heightened 
obligation to assist the claimant in the development of his 
case.  Id.  In order to afford the veteran every 
consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  In this regard, a 
medical opinion after review of the entire record and 
examination of the veteran is warranted to indicate whether 
or not the veteran's current condition is related to his 
military service.  38 C.F.R. § 3.159(c)(4).  

Accordingly, this case is remanded for the following:

1.    Development contemplated by the 
VCAA should be undertaken including, but 
not limited to, informing the veteran of 
the provisions of the VCAA.  In 
particular, the veteran should be 
notified of any information and any 
evidence not previously provided to VA 
which is necessary to substantiate the 
claim on appeal and whether VA or the 
veteran is expected to obtain any such 
evidence.  

2.  The veteran should be afforded a VA 
examination to ascertain the nature, 
severity, and etiology of any lung 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished. The veteran's 
claims folder, including a copy of this 
REMAND, should be reviewed by the 
examiner in conjunction with the  
examination.  Based on review of the 
entire record and examination of the 
veteran, the examiner should:

(a) To the extent possible, state whether 
it is at least as likely as not that any 
currently diagnosed lung disorder is 
etiologically related to service or any 
incident thereof.

(b) State whether any currently 
identified lung pathology, including 
cystic fibrosis, if found, is either the 
result of a disease or injury, or is a 
congenital or developmental disorder.

(c) If it is determined that any current 
lung disorder is the result of a disease 
or injury that preexisted the veteran's 
military service, state--to the extent 
possible-- whether the lung disorder 
underwent an increase in disability 
during service and if so, whether the 
increase was due to the natural progress 
of the disorder.


3.  If the benefit sought is not granted 
in full, the veteran should be furnished 
a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




